Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 1 of 71




            Exhibit A­1
Allegheny County                                                           Page 1 of 2
           Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 2 of 71



                                      Allegheny County Department Of Court Records
                                                          Civil/Family Division Docket Report

Run Date and Time: 11/14/2018 - 12:14:11

 GD-18-012895                                                                                                   Aronson vs National Gas & Electric LLC
   Filing Date:                       10/6/2018                                Case Type:                           Other Tort


   Related Cases:                                                              Court Type:                          General Docket


   Consolidated Cases:                                                         Current Status:                      Second Amended Complaint


   Judge:                             No Judge                                 Jury Requested:                      N


   Amount In Dispute:                 $0



                                                                      --Parties--
LName                             FName      MI Type               Address                                Initial Service Completion        Attorney

                                                                 2525 Greensburg Pike Pittsburgh
Aronson                           Mark       B    Plaintiff                                               --                                --
                                                                 PA 15221

                                                                 12140 Wickchester Lane Suite 100
National Gas & Electric LLC                       Defendant                                               --                                --
                                                                 Houston TX 77009

                                                                     --Attorney--
LName                    FName                      MI          Type                                Address                      Phone

Pro Se                                                          Attorney                                                         --

                                                                  --Non Litigants--
LName                         FName                      MI            Type                     Address                       Phone

                                                                 No Litigants Found

                                                                  --Docket Entries--
Filing Date   Docket Type                            Docket Text                                                                       Filing Party

10/31/2018 Second Amended Complaint                                                                                                    Mark Aronson B

10/31/2018 Verification of Service                   Of (Request for Production of Documents) upon (Defendant) on 11/01/18. Mark Aronson B

10/31/2018 Verification of Service                   Of (Second Amended Complaint) upon (Defendant) on 11/01/18.                       Mark Aronson B

10/31/2018 Request for Production of Documents                                                                                         Mark Aronson B

10/31/2018 Verification of Service                   Of (Amended Complaint) upon (Defendant) on 11/01/18.                              Mark Aronson B

10/31/2018 Amended Complaint                                                                                                           Mark Aronson B

10/21/2018 Verification of Service                   Of (Writ of Summons and Complaint) upon (Defendant) on 10/15/18.                  Mark Aronson B

10/10/2018 Complaint                                                                                                                   Mark Aronson B

10/6/2018     Praecipe for Writ of Summons                                                                                             Mark Aronson B

                                                               --Judgments Against--
Name                             Amount                                        Satisfied(Y,N)

                                                               No Judgments Found

                                                                 --Events Schedule--




https://dcr.alleghenycounty.us/Civil/DocketReport.aspx?CasID=GD-18-012895                                                                11/14/2018
Allegheny County                                                           Page 2 of 2
           Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 3 of 71


Event Scheduled       Event Date & Time           Room Number     Judge/Hearing Officer

                                          No Information Found




https://dcr.alleghenycounty.us/Civil/DocketReport.aspx?CasID=GD-18-012895                 11/14/2018
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 4 of 71




             Exhibit A­2
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 5 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   PRAECIPE FOR WRIT OF SUMMONS
                                  IN CIVIL ACTION

                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 6 of 71




                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          : CIVIL DIVISION
                                          : GENERAL DOCKET
     Plaintiff.                           :
                                          :
                                          : Civil Action No. GD 18-
     vs                                   :
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
     Defendant.                           :



                  PRAECIPE FOR WRIT OF SUMMONS IN CIVIL ACTION

     To Hon. Michael McGeever, Director
           Office of Court Records:

     Please issue a writ of summons in civil action in the above
     captioned matter.

     The address of the Defendant is 12140 Wickchester Lane, Suite
     100, Houston, TX 77009.

                                          Respectfully submitted,

                                          Mark B. Aronson
                                          Plaintiff PROSE




                                      2
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 7 of 71




             Exhibit A­3
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 8 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   COMPLAINT IN CIVIL ACTION

                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
    Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 9 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          :   CIVIL DIVISION
                                          :   GENERAL DOCKET
     Plaintiff.                           :
                                          :
                                          :   Civil Action No. GD 18-
     vs                                   :   012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
     Defendant.                           :


                         NOTICE TO DEFEND


You have been sued in court. If you wish to defend the claims set forth
in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written
appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without
you and a judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for any relief
requested by the plaintiff. You may lose money or property or other
rights important to you. YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE OR KNOW A LAWYER, THEN
YOU SHOULD GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW
TO FIND OUT WHERE YOU CAN GET LEGAL HELP:

                    LAWYER REFERRAL SERVICE
                    The Allegheny County Bar Association,
                    11th Floor Koppers Building
                    436 Seventh Avenue,
                    Pittsburgh, PA 15219
                    Telephone: (412) 261-5555




                                    2
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 10 of 71




                     IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          : CIVIL DIVISION
                                          : GENERAL DOCKET
     Plaintiff,                           :
                                          :
     vs.                                  :
                                          : Civil Action No. GD 18-

                                          : 012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
     Defendant.                           :

                         COMPLAINT IN CIVIL ACTION

  1. At all times material, Plaintiff was and is a resident of Allegheny

     County, Pennsylvania, and a residential customer of Duquesne

     Light Company at his condominium unit located at 2525

     Greensburg Pike, Borough of Churchill, Pittsburgh,

     Pennsylvania 15221.

  2. At all times material, Defendant was and is a registered, certified

     supplier of electric energy within the Commonwealth of

     Pennsylvania.

  3. Defendant’s offices are located in Houston, Texas 77009 at

     12140 Wickchester Lane, Suite 100.

  4. At all times material, Defendant solicits prospective subscribers

     in the Greater Pittsburgh area for its electric service by



                                   3
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 11 of 71



   telemarketing.

5. At all times material, Plaintiff subscribed from Verizon for two

   residential telephone lines, one of which was a dedicated

   facsimile line.

6. Plaintiff’s residential telephone numbers are 412-243-2224 and

   412-371-9787.

7. The subject matter of this Complaint in Civil Action is three pre-

   recorded unsolicited commercial telemarketing telephone calls

   placed to and received at Plaintiff’s residential lines [i.e. the first

   received at 412-371-9787 at 5:57 P.M. on October 3, 2018 from

   spoofed telephone number 412-371-1932, the second received

   at 412-371-9787 at 1:35 P.M. on October 4, 2018 from spoofed

   telephone number 412-371-6504          and the third received at

   412-243-2224 at 6:54 P.M. on October 4, 2018 from spoofed

   telephone number 412-206-4905].

8. These prerecord telephone calls were initiated by or upon behalf

   of Defendant intentionally, willfully and knowingly, for the

   purpose of soliciting Plaintiff to subscribe for residential electric

   service supplied by Defendant.

9. Each call was initiated to Plaintiff’s residential telephone in

   violation of the federal Telephone Consumer Protection Act as

   amended, as is more fully discussed below.



                                   4
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 12 of 71



10.As a result of Plaintiff’s experiences with Defendant as set forth

   above, Plaintiff believes and avers that it is the practice of

   Defendant to ascertain during but before the end of each

   telemarketing call initiated by or upon its behalf, whether the

   party solicited by or upon behalf of Defendant qualifies to

   purchase electricity supplied by Defendant, and if the called

   party qualifies and so desires to become a customer of

   Defendant, to have a return telephone call placed from

   Defendant’s telephone number [as per Plaintiff’s telephone

   Caller-ID] “SAYRE 570-731-0236.”

11.During the third prerecorded call to Plaintiff’s residence, he

   expressed an interest in subscribing for electric energy to be

   supplied by Defendant to his residence.

12.He was provided with verification number 003194593; he

   received a return call from Defendant at 7:27PM that evening.

13.Plaintiff applied for an account and was told that an account

   would be set up for him with the information to be mailed to

   him.

14.Plaintiff stated that he was going to be heading out of town and

   requested the account registration documentation to be emailed

   to him to his email address mellon99@aol.com.

15.On October 5, 2018 at 11:32 A.M. Eastern Standard Time, he



                                  5
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 13 of 71



    received an email at his email address mellon99@aol.com from

    NG&E-Web-Enroll@NG&E.com providing among other things

    “Confirmation #: 211089” and including the terms of service.

  16.Plaintiff reviewed the Disclolsure Statement and Terms of

    Service and determined that he could not agree to them because

    they required disputes to be decided by arbitration only, and

    because he would not be permitted to participate in any class

    action litigation.

  17.Plaintiff telephoned Defendant’s customer service department at

    2:30 P.M. on October 5, 2018 and was transferred to an

    individual who processed Plaintiff’s cancellation and provided him

    with a cancellation number.

18. It is the initiation itself of the prerecorded commercial telephone

    solicitation call itself that violates the TCPA.

19. The ringing of the recipient’s residential telephone is sufficient

    evidence that the offending call had been initiated, i.e. placed.

20. The prerecorded commercial telephone call need

     not be answered at the recipient’s residence.

21. When a person receives a prerecorded commercial

    solicitation from a telemarketer on his/her residential telephone,

    the very instant that he/she answers the telephone and hears



                                   6
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 14 of 71



    words at the other end of the line, the TCPA and case law

    provide that the initiator of the call and his principal, agents,

    servants and employees, if relevant, each become liable to the

    Plaintiff for the payment of statutory damages for violating the

    TCPA.

22. If Defendant or its marketing agents recorded any of

    its prerecorded solicitations of Plaintiff, Defendant is

    requested to save the original audio media and any transcripts,

    so that Plaintiff can seek same in discovery.

23. The applicable law pertaining to private civil actions that may

    be filed for violation of the Regulations of the Federal

    Communication Commission resulting from a prerecorded

     unsolicited commercial telemarketing call to a residential

    telephone line has been promulgated under 47 USC 227(b)

    and these sections of the Regulations: 47 CFR 64.1200(b)(1),

    47 CFR 64.1200(b)(2), 47 USC 227(b)(3), and 47 CFR

     64.1601(e)(i).

24. Each prerecorded incoming commercial telephone solicitation

    violated five sections of the TCPA in these particulars for the

    following reasons:



                                   7
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 15 of 71




    A. Each call delivered a prerecorded message to Plaintiff

        residential telephone line using a prerecorded voice without

        Plaintiff’s consent, in violation of 47 CFR 64.1200(a)(2):

    B. Each call delivered a prerecorded message

        without providing sufficient information about

       the caller, in violation of 47 CFR 64.1200(b)(1);

   C. Each call delivered a prerecorded message

       without providing a telephone number for the caller, in

       violation of 47 CFR 64.1200(b)(2);

   D. Each call failed to provide caller identification

       information that could be used to place a do-not-call request,

       in violation of 47 CFR 64.1601(e)(i): and

    E. Each call violated the TCPA prohibition against

       the spoofing of the “initiating” telephone

       number.

25. Your Honorable Court has subject matter

    jurisdiction and personal jurisdiction over

    Defendant, as per the opinions issued in these

    two civil actions filed in Your Honorable Court

    pertaining to private actions filed for money



                                   8
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 16 of 71



     damages for alleged violations of the TCPA:

     Aronson v. Fax.Com, Inc., 149 P.L.J. 157,

     51 Pa.D.& C.4th 421 (2001) and Abramson v. Royal

     Holidays, LLC. et al, Civil Action No. AR05-008412.

26. Under the TCPA, Plaintiff’ is entitled to be awarded

     the sum of five hundred dollars for each violation contained in

     each incoming call [see Charvat v. Ryan et al, 1568 Ohio App.

     3d 778, 2006-Ohio-3705] and the TCPA authorizes Your

     Honorable Court to treble the sum of five hundred dollars to

     fifteen hundred dollars per violation when the call had been

     willfully initiated. [See Aronson v. Florida Friendly Financial

     Services, LLC, Civil Action AR09-011559 of record in Your

     Honorable Court].

27. There were 15 violations of the TCPA in the three above

     referenced telemarketing telephone solicitations.

28. Fifteen violations of the TCPA, each entitling Plaintiff to claim

     and enabling Your Honorable Court to award statutory

     damages in the amount of fifteen hundred dollars, amounts to

     $22,500.00.

  WHEREFORE, Plaintiff demands judgment in his favor and



                                   9
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 17 of 71



against Defendant in the amount of $22,500.00 [computed as

treble $500.00 (or $1,500.00) per violation of the TCPA in each of

the three telemarketing calls to Plaintiff’s residential telephone

numbers as above described, which amount is in not in excess of

the monetary jurisdiction of the Arbitration Division of Your

Honorable Court, and he seeks reimbursement of court costs of

record pursuant to Local Rule 253 reproduced as the last page of

this document.

                           Respectfully submitted,

                           Mark B. Aronson, Plaintiff PROSE




                                 10
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 18 of 71



                          VERIFICATION

AND NOW this 13th day of October 2018 comes Mark B. Aronson,
Plaintiff PROSE, pursuant to 18 PA C S Section 4904, and
verifies to the best of his knowledge, information and belief that
the facts set forth in the foregoing Complaint in Civil Action are
true and correct.

                             s/ Mark B. Aronson




                                  11
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 19 of 71




        LOCAL RULE 253 ON COSTS UPON SETTLEMENT

(1) Costs After Judgment.

Costs shall be taxed by the Prothonotary. Objections shall be
presented to the Motions Judge or, if the case was tried, to the Trial
Judge.

(2) Costs After Settlement.

In Civil Division cases, absent an agreement to the contrary at the
time of a settlement requiring the payment of monetary damages, the
paying party or parties shall reimburse the recipient the record costs
incurred by that party. Where there are multiple payors, the
reimbursement of record costs shall be prorated.




                                   12
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 20 of 71




            Exhibit A­4
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 21 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   TYPE OF PLEADING”
                                  Verification of Service on
                                  October 15, 2018


                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 22 of 71




                     IN THE COURT OF COMMON PLEAS
                   OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          :   CIVIL DIVISION
                                          :   GENERAL DOCKET
      Plaintiff.                          :
                                          :
                                          :   Civil Action No. GD 18-
      vs                                  :   012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
      Defendant.                          :


                         VERIFICATION OF SERVICE

AND NOW this 22nd day of October 2018 comes Mark B. Aronson,
Plaintiff PROSE, who verifies to the best of his knowledge, information
and belief and as is evidenced by the pages which follow that on
October 15, 2018 he served duplicate originals of the Writ of
Summons in Civil Action and his Complaint in Civil Action upon
Defendant by certified mail. A duplicate original of the Writ of
Summons in Civil Action is attached hereto.

                                    s/ Mark B. Aronson




                                   2
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 23 of 71




                               3
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 24 of 71




                               4
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 25 of 71




                               5
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 26 of 71




                               6
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 27 of 71




              Exhibit A­5
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 28 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   AMENDED COMPLAINT IN CIVIL
                                  ACTION

                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 29 of 71




                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          :   CIVIL DIVISION
                                          :   GENERAL DOCKET
     Plaintiff.                           :
                                          :
                                          :   Civil Action No. GD 18-
     vs                                   :   012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
     Defendant.                           :


                         NOTICE TO DEFEND


You have been sued in court. If you wish to defend the claims set forth
in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written
appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without
you and a judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for any relief
requested by the plaintiff. You may lose money or property or other
rights important to you. YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE OR KNOW A LAWYER, THEN
YOU SHOULD GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW
TO FIND OUT WHERE YOU CAN GET LEGAL HELP:

                    LAWYER REFERRAL SERVICE
                    The Allegheny County Bar Association,
                    11th Floor Koppers Building
                    436 Seventh Avenue,
                    Pittsburgh, PA 15219
                    Telephone: (412) 261-5555




                                    2
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 30 of 71




                     IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          : CIVIL DIVISION
                                          : GENERAL DOCKET
     Plaintiff,                           :
                                          :
     vs.                                  :
                                          : Civil Action No. GD 18-

                                          : 012895

                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
     Defendant.                           :

                     AMENDED COMPLAINT IN CIVIL ACTION

  1. At all times material, Plaintiff was and is a resident of Allegheny

     County, Pennsylvania, and a residential customer of Duquesne

     Light Company at his condominium unit located at 2525

     Greensburg Pike, Borough of Churchill, Pittsburgh,

     Pennsylvania 15221.

  2. At all times material, Defendant was and is a registered, certified

     supplier of electric energy within the Commonwealth of

     Pennsylvania.

  3. Defendant’s offices are located in Houston, Texas 77009 at

     12140 Wickchester Lane, Suite 100.

  4. At all times material, Defendant solicits prospective subscribers

     in the Greater Pittsburgh area for its electric service by



                                   3
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 31 of 71



   telemarketing.

5. At all times material, Plaintiff subscribed from Verizon for two

   residential telephone lines, one of which was a dedicated

   facsimile line.

6. Plaintiff’s residential telephone numbers are 412-243-2224 and

   412-371-9787.

7. The subject matter of this Complaint in Civil Action is four pre-

   recorded unsolicited commercial telemarketing telephone calls

   placed to and received at Plaintiff’s residential lines [i.e. the first

   received at 412-371-9787 at 5:57 P.M. on October 3, 2018 from

   spoofed telephone number 412-371-1932, the second received

   at 412-371-9787 at 1:35 P.M. on October 4, 2018 from spoofed

   telephone number 412-371-6504, the third received at 412-243-

   2224 at 6:54 P.M. on October 4, 2018 from spoofed telephone

   number 412-206-4905, and the fourth received at 412-243-2224

   on October 29, 2018 at 5:16 P.M. from spoofed telephone umber

   “+10000000000”].

8. These prerecord telephone calls were initiated by or upon behalf

   of Defendant intentionally, willfully and knowingly, for the

   purpose of soliciting Plaintiff to subscribe for residential electric

   service supplied by Defendant.

9. Each call was initiated to Plaintiff’s residential telephone in



                                   4
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 32 of 71



   violation of the federal Telephone Consumer Protection Act as

   amended, as is more fully discussed below.

10.As a result of Plaintiff’s experiences with Defendant as set forth

   above, Plaintiff believes and avers that it is the practice of

   Defendant to ascertain during but before the end of each

   telemarketing call initiated by or upon its behalf, whether the

   party solicited by or upon behalf of Defendant qualifies to

   purchase electricity supplied by Defendant, and if the called

   party qualifies and so desires to become a customer of

   Defendant, to have a return telephone call placed from

   Defendant’s telephone numbers [as per Plaintiff’s telephone

   Caller-ID] “SAYRE 570-731-0236” and “5-428-746-2555.”

11.During the third prerecorded call to Plaintiff’s residence, he

   expressed an interest in subscribing for electric energy to be

   supplied by Defendant to his residence.

12.He was provided with verification number 003194593; he

   received a return call from Defendant at 7:27PM that evening.

13.Plaintiff applied for an account and was told that an account

   would be set up for him with the information to be mailed to

   him.

14.Plaintiff stated that he was going to be heading out of town and

   requested the account registration documentation to be emailed



                                  5
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 33 of 71



    to him to his email address mellon99@aol.com.

  15.On October 5, 2018 at 11:32 A.M. Eastern Standard Time, he

    received an email at his email address mellon99@aol.com from

    NG&E-Web-Enroll@NG&E.com providing among other things

    “Confirmation #: 211089” and including the terms of service.

  16.Plaintiff reviewed the Disclosure Statement and Terms of

    Service and determined that he could not agree to them because

    they required disputes to be decided by arbitration only, and

    because he would not be permitted to participate in any class

    action litigation.

  17.Plaintiff telephoned Defendant’s customer service department at

    2:30 P.M. on October 5, 2018 and was transferred to an

    individual who processed Plaintiff’s cancellation and provided him

    with a cancellation number.

18. On the fourth call, Plaintiff followed the prompt, and this resulted

    in Plaintiff conversing with a person who identified himself as

    Sean Wilson at Defendant.

19. There has been a mass shooting in Pittsburgh, Pennsylvania,

    on October 27, 2018 and Plaintiff had been heading out the

    door to attend a community-wide religious service, and he

    asked Mr. Wilson to call him the next day, which Mr. Wilson did



                                  6
      Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 34 of 71



        at 12:18 P.M.

20. Mr. Wilson gave Plaintiff permission to record their conversation.

21. It is the initiation itself of the prerecorded commercial telephone

        solicitation call itself that violates the TCPA.

22. The ringing of the recipient’s residential telephone is sufficient

        evidence that the offending call had been initiated, i.e. placed.

23. The prerecorded commercial telephone call need

         not be answered at the recipient’s residence.

24.      When a person receives a prerecorded commercial

        solicitation from a telemarketer on his/her residential telephone,

        the very instant that he/she answers the telephone and hears

        words at the other end of the line, the TCPA and case law

        provide that the initiator of the call and his principal, agents,

        servants and employees, if relevant, each become liable to the

        Plaintiff for the payment of statutory damages for violating the

        TCPA.

25.     If Defendant or its marketing agents recorded any of

        its prerecorded solicitations of Plaintiff, Defendant is

        requested to save the original audio media and any transcripts,

        so that Plaintiff can seek same in discovery.



                                       7
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 35 of 71



26. The applicable law pertaining to private civil actions that may be

    filed for violation of the Regulations of the Federal

    Communication Commission resulting from a prerecorded

    unsolicited commercial telemarketing call to a residential

    telephone line has been promulgated under 47 USC 227(b) and

    these sections of the Regulations: 47 CFR 64.1200(b)(1), 47

    CFR 64.1200(b)(2), 47 USC 227(b)(3), and 47 CFR

     64.1601(e)(i).

27. Each prerecorded incoming commercial telephone solicitation

     violated five sections of the TCPA in these particulars for the

     following reasons:

     A. Each call delivered a prerecorded message to Plaintiff

         residential telephone line using a prerecorded voice without

         Plaintiff’s consent, in violation of 47 CFR 64.1200(a)(2):

     B. Each call delivered a prerecorded message

         without providing sufficient information about

        the caller, in violation of 47 CFR 64.1200(b)(1);

    C. Each call delivered a prerecorded message

        without providing a telephone number for the caller, in

        violation of 47 CFR 64.1200(b)(2);


                                   8
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 36 of 71




   D. Each call failed to provide caller identification

        information that could be used to place a do-not-call request,

        in violation of 47 CFR 64.1601(e)(i): and

     E. Each call violated the TCPA prohibition against

        the spoofing of the “initiating” telephone

        number.

28. Your Honorable Court has subject matter

     jurisdiction and personal jurisdiction over

     Defendant, as per the opinions issued in these

     two civil actions filed in Your Honorable Court

     pertaining to private actions filed for money

     damages for alleged violations of the TCPA:

     Aronson v. Fax.Com, Inc., 149 P.L.J. 157,

     51 Pa.D.& C.4th 421 (2001) and Abramson v. Royal

     Holidays, LLC. et al, Civil Action No. AR05-008412.

29. Under the TCPA, Plaintiff’ is entitled to be awarded

     the sum of five hundred dollars for each violation contained in

     each incoming call [see Charvat v. Ryan et al, 1568 Ohio App.

     3d 778, 2006-Ohio-3705] and the TCPA authorizes Your

     Honorable Court to treble the sum of five hundred dollars to



                                   9
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 37 of 71



     fifteen hundred dollars per violation when the call had been

     willfully initiated. [See Aronson v. Florida Friendly Financial

     Services, LLC, Civil Action AR09-011559 of record in Your

     Honorable Court].

30. There were 20 violations of the TCPA in the four above

     referenced telemarketing telephone solicitations.

31. Twenty violations of the TCPA, each entitling Plaintiff to claim

     and enabling Your Honorable Court to award statutory

     damages in the amount of fifteen hundred dollars, amounts to

     $30,000.00.

32. In addition to the allegations set forth above, Plaintiff had given

     formal notice to defendant that he did not want defendant to

     telemarket him, and he had provided his name, address and

     telephone numbers to Defendant as of October 15, 2018 by

     service of the original Complaint in Civil Action upon Defendant.

33. The applicable law pertaining to private civil actions that may be

     filed for violation of the Regulations of the Federal

     Communication Commission pertaining to “Do-Not-Call”

     requests made to a telemarketer by the recipient of an

     unsolicited commercial telemarketing call received at the



                                   10
      Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 38 of 71



        recipient’s residential telephone line is promulgated under 47

        USC 227(b), 227(c)5) , its Regulations, and see also and these

        sections of the Regulations: 47 CFR 64.1200(b)(1), 47 CFR

        64.1200(b)(2), 47 USC 227(b)(3), and 47 CFR 64.1601(e)(i)

34.     Section 227(c)(5) of the TCPA creates this private right of

        action and provides in part for violations of the FCC regulations

        promulgated under section 227(c)(2): "(5) Private right of action

        "A person who has received more than one telephone call

        within any 12-month period by or upon behalf of the same entity

        in violation of the regulations prescribed under this subsection

        may, if otherwise permitted by the laws or rules of court of a

        State bring in an appropriate court of that State- "(B) an action

        to recover . . . " monetary damages for each violation as set out

        in the TCPA and the Regulations.

35.     It is the case law of Allegheny County, Pennsylvania, as set out

        in a certain opinion authored by Hon. R. Stanton Wettick, Jr.

        and filed of record on March 24, 2005 at Civil Action Number

        AR04 - 004777 that the party upon whose behalf the live call

        has been placed has a reasonable time to comply with the

        subscriber's request to be placed on its do-not-call list.



                                     11
      Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 39 of 71



36. This interpretation of the scope of the TCPA private remedy is

        consistent with Worsham v. Nationwide Insurance Co., 772 A.

        2d 868 (Md. Ct. Spec. App. 2011) and cases cited therein.

37. The fourth telemarketing call, made by or upon behalf of the

       Defendant was knowingly and intentionally placed.

38. Defendant had had 14 days time to remove Plaintiff’s name and

        residential telephone numbers between October 15 and

        October 29 , 2018.

39.     Under the TCPA, and applicable Regulations, Plaintiff is entitled

        to be awarded for the subject prerecorded fourth incoming

        telemarketing telephone call received after Defendant and its

        marketing agents had had enough time to remove Plaintiff’s

        name and residential telephone number from its database, the

        sum of five hundred dollars for each violation [see Charvat v.

        Ryan et al, 1568 Ohio App. 3d 778, 2006-Ohio- 3705] and the

        TCPA authorizes Your Honorable Court to treble the sum of five

        hundred dollars to fifteen hundred dollars per violation when the

        call had been willfully placed.

40.     Therefore, Plaintiff has standing to seek statutory




                                     12
      Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 40 of 71



        damages in an additional amount of $1500.00 for this

        telemarketing call.

41.     The authorized federal statutory damages which Plaintiff has

        the right to assert as result of the evets set forth above is thirty-

        one thousand five hundred dollars.

        WHEREFORE, Plaintiff demands judgment in his favor and

against Defendant in the amount of thirty-one thousand five hundred

($31,500.00) dollars which amount is within the jurisdiction of the

Arbitration Division of Your Honorable Court, and he demands costs

as per Local Rule of Court 253 which is cited at the end of this

Amended Complaint.

                                 Respectfully submitted,



                                 Mark B. Aronson, Plaintiff




                                      13
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 41 of 71




                          VERIFICATION

AND NOW this 1st day of November 2018 comes Mark B.
Aronson, Plaintiff PROSE, pursuant to 18 PA C S Section 4904,
and verifies to the best of his knowledge, information and belief
that the facts set forth in the foregoing AmendedComplaint in
Civil Action are true and correct.

                             s/ Mark B. Aronson




                                  14
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 42 of 71



        LOCAL RULE 253 ON COSTS UPON SETTLEMENT

(1) Costs After Judgment.

Costs shall be taxed by the Prothonotary. Objections shall be
presented to the Motions Judge or, if the case was tried, to the Trial
Judge.

(2) Costs After Settlement.

In Civil Division cases, absent an agreement to the contrary at the
time of a settlement requiring the payment of monetary damages, the
paying party or parties shall reimburse the recipient the record costs
incurred by that party. Where there are multiple payors, the
reimbursement of record costs shall be prorated.




                                   15
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 43 of 71




            Exhibit A­6
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 44 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   TYPE OF PLEADING”
                                  Verification of Service of
                                  AMENDED COMPLAINT on
                                  November 1, 2018


                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 45 of 71



                     IN THE COURT OF COMMON PLEAS
                   OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          :   CIVIL DIVISION
                                          :   GENERAL DOCKET
      Plaintiff.                          :
                                          :
                                          :   Civil Action No. GD 18-
      vs                                  :   012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
      Defendant.                          :


                         VERIFICATION OF SERVICE

AND NOW this 1st day of November 2018 comes Mark B. Aronson,
Plaintiff PROSE, who verifies to the best of his knowledge, information
and belief and as is evidenced by the page which follows that today,
November 1, 2018, he served a duplicate original of his Amended
Complaint upon Defendant by email to Defendant’s Counsel, Attorney
Ezra Church at the Morgan Lewis Law Firm in Philadelphia,
Pennsylvania.

                                    s/ Mark B. Aronson




                                   2
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 46 of 71



Subject:   Re: Aronson v. National Gas & Electric, LLC, CCP Allegheny
County, Civ. Action No. GD 18-012895
Date: 11/1/2018 11:49:42 AM Eastern Standard Time
From:      mba9999@aol.com
To: ezra.church@morganlewis.com
Sent from the Internet (Details)




Hi Ezra:

Thank you very much for your email. I have electronically submitted
my Amended Complaint for filing.
My letter to you and the Amended Complaint are both attached.

Are you aware that I had faxed the Law Department several times
starting October 29?

Sincerely,

Mark




In a message dated 11/1/2018 11:23:50 AM Eastern Standard Time,
ezra.church@morganlewis.com writes:

Mark-



Following up on our discussion this morning, I represent National Gas


                                  3
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 47 of 71



& Electric (“NGE”) in the above litigation. As discussed, I understand
that you will agree to an extension of the time for NGE to respond or
otherwise plead through and until Nov. 14, 2018 (when NGE expects
to remove the case to federal court). In addition, I understand that
you intend to file an amended complaint, and this confirms that I am
authorized to accept service of the amended complaint.



Regards,



Ezra



Ezra D. Church, CIPP
Morgan, Lewis & Bockius LLP
1701 Market Street | Philadelphia, PA 19103-2921
Email: ezra.church@morganlewis.com

Direct: +1.215.963.5710 | Cell: +1.215.421.0399 | Main:
+1.215.963.5000 | Fax: +1.215.963.5001
www.morganlewis.com



DISCLAIMER
This e-mail message is intended only for the personal use
of the recipient(s) named above. This message may be an
attorney-client communication and as such privileged and
confidential and/or it may include attorney work product.
If you are not an intended recipient, you may not review,
copy or distribute this message. If you have received this
communication in error, please notify us immediately by
e-mail and delete the original message.




                                   4
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 48 of 71




             Exhibit A­7
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 49 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   TYPE OF PLEADING”

                                  REQUEST FOR PRODUCTION
                                  OF DOCUMENTS


                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 50 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                         :   CIVIL DIVISION
                                         :   GENERAL DOCKET
     Plaintiff.                          :
                                         :
                                         :   Civil Action No. GD 18-
     vs                                  :   012895
                                         :
NATIONAL GAS & ELECTRIC, LLC,            :
                                         :
     Defendant.                          :

            REQUEST FOR PRODUCTION OF DOCUMENTS

     Pursuant to the provisions of Pennsylvania Rules of Civil
     Procedure 4009.1, et seq, Plaintiff hereby makes 12 requests of
     each Defendant [set forth below the INSTRUCTIONS AND
     DEFINITIONS] to produce for inspection and copying the
     designated documents at 2525 Greensburg Pike, Pittsburgh,
     County of Allegheny, PA 15221 within forty-five (45) days after
     service of this request:
     INSTRUCTIONS AND DEFINITIONS
            A.    The term “document” includes, by way of illustration
     only and not by way of limitation, the following, whether printed
     or reproduced by any process, or written and/or produced by
     hand: ledgers; notes; correspondence; communications of any
     nature; telegrams; memoranda; notebooks of any character;
     summaries or records of personal conversations; diaries;
     reports; publications; photographs; microfilm, microfiche, and
     similar media; minutes or records of meetings; transcripts of
     oral testimony or statements; reports and/or summaries of
     interviews; reports and/or summaries of investigations; court
     papers; brochures; pamphlets; press releases; drafts of, or
     revisions of drafts of, or translations of, any document; tape
     recordings; dictation belts; invoices; bills; accounting records;
     telephone toll records; and disks, tapes, and other magnetic or
     electronic information storage media. Any document or
     reproduction of a document bearing on any sheet or side thereof
     any marks, including by way of illustration only and not by way
     of limitation initials, stamped indicia, any comment or any
     notation of any character and not part of the original text, is to
     be considered a separate document.


                                  2
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 51 of 71



  B.      References to “you” or any named entity or individual
  include agents, employees, and attorneys of that person,
  whether or not acting within the scope of their authority; all
  other persons acting on behalf of the person referred to; and in
  the case of an entity, its merged or acquired predecessors.
  C.      “Person” includes any individual, corporation, partnership,
  joint venture, firm, association, proprietorship, governmental
  agency, board, authority, or commission, or other entity.
  D.      “Identify” or “identification,” when used with respect to a
  person, means to state the name, last known address, telephone
  number, and if a corporation or other entity, the principal place
  of business of the person.
  E.      “Identify” or “identification,” when used with respect to a
  document, means to state the general nature of the document
  (i.e., letter, memorandum, etc.); the name of the author or
  originator; each addressee; all individuals designated on the
  document to receive a copy or otherwise known to have received
  a copy; the date, title, and general subject matter of the
  document; the present custodian of each copy thereof and the
  last known address of each such custodian; and the date of the
  making of the document.
  F.      “Communication” includes every manner of means of
  disclosure, transfer, or exchange of information, and every
  disclosure, transfer or exchange of information, whether orally or
  by document or whether face-to-face, by telephone, mail,
  personal delivery, or otherwise.
  G.      “Identify” or “identification,” when used with respect to a
  communication, means to state the date of the communication;
  th type of communication (i.e., telephone conversation, meeting,
  etc.); the place where the communication took place; the
  identification of the person who made the communication; the
  identification of each person who received the communication
  and of each person present when it was made; and the subject
  matter discussed.
  H.      “Relates” includes constitutes, describes, discusses,
  reflects, refers to, and logically pertains to.
  I.      All documents within your possession, custody, or control
  or that of your agents, employees, and attorneys shall be
  produced. Without limitation of the term “control” as used in the
  preceding sentence, a document is deemed to be in your control
  if you have the right to secure the document or a copy thereof
  from another person having actual possession thereof.
  J.      To the extent any paragraph is objected to, please set
  forth all reasons for your objection.


                                3
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 52 of 71



  K.    If you prefer, you may provide legible copies of document
  that reflect all markings, notations, and highlighting on the
  originals.
  L.    Documents to be produced shall be either (1) organized as
  they are kept in the usual course of business or (2) organized
  and labeled to correspond with the paragraphs of the request for
  production.
  M.    The singular includes the plural number, and vice versa.
  The masculine includes the feminine and neuter genders. The
  past tense includes the present tense where the clear meaning is
  not distorted by change of tense.
  N.    To the extent that any document cannot be furnished,
  such documents as are available shall be supplied, together with
  a description of the documents not furnished and the reason for
  not furnishing them.
  O.    "And” and “or” shall be interpreted to mean “and/or,” so
  that said terms are given their broadest possible meaning.
  P.    If you are producing a document, you need not provide the
  information specified in Paragraph E with respect to that
  document.
  Q.    If any paragraph of this request is believed to be
  ambiguous or unduly burdensome, please contact the
  undersigned and an effort will be made to remedy the problem.

                    DOCUMENTS REQUESTED

  1.     All documents that mention or pertain to the plaintiff or to
  telephone numbers 412-243-2224 and 412-371-9787 or any
  symbol, number or other designation that is associated with
  Plaintiff. (Plaintiff agrees to keep these materials confidential.)

              RESPONSE:

  2.     A copy of the script for any message used during any call
  to telephone numbers 412-243-2224 or 412-371-9787 on
  October 3, 2018, October 4, 2018 and October 29, 2018.

              RESPONSE:

  3.    A copy of the actual recording for any message used
  during any call to telephone numbers 412-243-2224 on
  October 3, 2018, October 4, 2018 and October 29, 2018.

              RESPONSE:


                                4
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 53 of 71




  4.    A description of the equipment used to initiate each
  telephone call identified in the Complaint in Civil Action.

              RESPONSE:

  5.     Any insurance policies covering you for the claims alleged
  in Plaintiff's Complaint in Civil Action.

              RESPONSE:

  6.    Any insurance policies covering you for general liability.

              RESPONSE:

  7.    Produce any notices that you have given any insurer
  regarding plaintiff's claim.

              RESPONSE:

  8.     All documents (irrespective of date) relating to any claim
  made against you for violating any telemarketing law regulating
  telemarketing practices, or of committing a tort while engaging
  in telemarketing activities.

              RESPONSE:

  9.     All documents (irrespective of date) which constitute or
  reflect communications between you and the Office of Attorney
  General of the Commonwealth of Pennsylvania or any other law
  enforcement, consumer protection or regulatory agency, relating
  to telemarketing activities of your business.

              RESPONSE:

  10. All documents (irrespective of date) that discuss your
  compliance of lack of compliance with the Pennsylvania
  Telemarketer Registration Act, 73 P.S. sections 2241-2249.

              RESPONSE:

  11. All contracts and/or contract related documents in effect
  on October 3, 3018, October 4, 2018 and October 29 and 30,
  2018 between you and each, any and every marketing company,


                                5
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 54 of 71



  service, agent, etc.

              RESPONSE:

  12. All documents evidencing compliance with Commonwealth
  of Pennsylvania registration and telemarketing laws.

              RESPONSE:

                                           Respectfully Submitted,

  Date: November 1, 2018                   Mark B. Aronson,
  Plaintiff




                               6
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 55 of 71




             Exhibit A­8
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 56 of 71



                   IN THE COURT OF COMMON PLEAS
                 OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
    Plaintiff,
                                  Civil Action No. GD 18-012895
    vs.

NATIONAL GAS & ELECTRIC, LLC, VERIFICATION OF SERVICE OF
                              SECOND AMENDED
     Defendant.               COMPLAINT IN CIVIL ACTION

                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 57 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                        :   CIVIL DIVISION
                                        :   GENERAL DOCKET
     Plaintiff.                         :
                                        :
                                        :   Civil Action No. GD 18-
     vs                                 :   012895
                                        :
NATIONAL GAS & ELECTRIC, LLC,           :
                                        :
     Defendant.                         :




VERIFICATION OF SERVICE OF SECOND AMENDED COMPLAINT


AND NOW THIS 1st day of November 2018 comes Mark B. Aronson
pursuant to 18 PA CS Section 4904 and verifies to the best of his
knowledge, information and belief, and as evidenced by the next
page, that he served Defendant by email service upon Defendant’s
counsel.

                             s/ Mark B. Aronson




                                  2
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 58 of 71




Subject: Mark Aronson v National Gas & Electric LLC GD18-012895
Date: 11/1/2018 4:27:52 PM Eastern Standard Time
From: mba9999@aol.com
To: ezra.church@morganlewis.com
Sent from the Internet (Details)


Ezra, I wanted this to reach you before your client may remove this
civil action to federal court.

You as counsel for the Defendant are hereby served with a duplicate
original of the Second Amended Complaint.

which is attached to this email.


Sincerely,

Mark Aronson
Plaintiff PROSE




                                   3
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 59 of 71




              Exhibit A­9
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 60 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,

     Defendant.                   TYPE OF PLEADING”

                                  VERIFICATION OF SERVICE OF
                                  REQUEST FOR PRODUCTION OF
                                  DOCUMENTS on November 1, 2018


                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 61 of 71




                     IN THE COURT OF COMMON PLEAS
                   OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          :   CIVIL DIVISION
                                          :   GENERAL DOCKET
      Plaintiff.                          :
                                          :
                                          :   Civil Action No. GD 18-
      vs                                  :   012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
      Defendant.                          :


                         VERIFICATION OF SERVICE

AND NOW this 1st day of November 2018 comes Mark B. Aronson,
Plaintiff PROSE, who verifies to the best of his knowledge, information
and belief and as is evidenced by the page which follows that today,
November 1, 2018, he served a duplicate original of his Request for
Production of Documents upon Defendant by email to Defendant’s
Counsel, Attorney Ezra Church at the Morgan Lewis Law Firm in
Philadelphia, Pennsylvania.

                                    s/ Mark B. Aronson




                                   2
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 62 of 71




Subject:   Mark Aronson v National Gas & Electrtic, LLC
Date: 11/1/2018 12:42:09 PM Eastern Standard Time
From:      mba9999@aol.com
To: ezra.church@morganlewis.com
Sent from the Internet (Details)



Hi again Ezra:

The Office of Court Records has accepted my filing of my Amended
Complaint and has spread it on the docket.

Next, I have electronically submitted my Requests for Production of
Documents, a duplicate original of which is attached to this email.

I look forward to an amicable settlement.

Sincerely,

Mark B. Aronson
Plaintiff PROSE




                                  3
Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 63 of 71




             Exhibit A­10
  Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 64 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                  CIVIL DIVISION
                                  GENERAL DOCKET
     Plaintiff,
                                  Civil Action No. GD 18-012895
     vs.

NATIONAL GAS & ELECTRIC, LLC,
                                  SECOND AMENDED
     Defendant.                   COMPLAINT IN CIVIL ACTION

                                  Filed PROSE by

                                  Mark B. Aronson
                                  2525 Greensburg Pike
                                  Pittsburgh, PA 15221
                                  412 243-2224
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 65 of 71



                    IN THE COURT OF COMMON PLEAS
                  OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                          :   CIVIL DIVISION
                                          :   GENERAL DOCKET
     Plaintiff.                           :
                                          :
                                          :   Civil Action No. GD 18-
     vs                                   :   012895
                                          :
NATIONAL GAS & ELECTRIC, LLC,             :
                                          :
     Defendant.                           :


                         NOTICE TO DEFEND


You have been sued in court. If you wish to defend the claims set forth
in the following pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a written
appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without
you and a judgment may be entered against you by the court without
further notice for any money claimed in the complaint or for any relief
requested by the plaintiff. You may lose money or property or other
rights important to you. YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE OR KNOW A LAWYER, THEN
YOU SHOULD GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW
TO FIND OUT WHERE YOU CAN GET LEGAL HELP:

                    LAWYER REFERRAL SERVICE
                    The Allegheny County Bar Association,
                    11th Floor Koppers Building
                    436 Seventh Avenue,
                    Pittsburgh, PA 15219
                    Telephone: (412) 261-5555




                                    2
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 66 of 71




                      IN THE COURT OF COMMON PLEAS
                   OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK B. ARONSON,                           : CIVIL DIVISION
                                           : GENERAL DOCKET
      Plaintiff,                           :
                                           :
      vs.                                  :
                                           : Civil Action No. GD 18-

                                           : 012895
                                           :
NATIONAL GAS & ELECTRIC, LLC,              :
                                           :
      Defendant.                           :

             SECOND AMENDED COMPLAINT IN CIVIL ACTION

1. At all times material, Plaintiff was and is a resident of Allegheny

   County, Pennsylvania, and a residential customer of Duquesne Light

   Company at his condominium unit located at 2525 Greensburg Pike,

   Borough of Churchill, Pittsburgh, Allegheny County, Pennsylvania

   15221.

2. At all times material, Defendant was and is a registered, certified

   supplier of electric energy within the Commonwealth of

   Pennsylvania.

3. Defendant’s offices are located in Houston, Texas 77009 at 12140

   Wickchester Lane, Suite 100.

4. Plaintiff hereby incorporates by reference into this Complaint

   the entire Amended Complaint filed of record as though the same



                                    3
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 67 of 71



  were to be repeated at length herein.




     COUNT ONE: CLAIM UNDER THE FEDERAL TCPA

  WHEREFORE, Plaintiff demands judgment in his favor and

  against Defendant in the amount of $31,500.00 which amount is

  not in excess of the monetary jurisdiction of the Arbitration Division

  of Your Honorable Court, and he seeks reimbursement of court

  costs of record pursuant to Local Rule 253 reproduced as the last

  page of this document.

                 COUNT TWO: CLAIM UNDER

               TWO PENNSYLVANIA STATUTES

5. The TELEMARKETER REGISTRATION ACT, Act 147 of 1996;

  73 P.S. §§ 2241 – 2249, 73 P.S. §§ 2241 – 2249, provides among

  other things that a violation of the Federal TCPA is a violation of

  this Act, and at § 2246. Violations (a) Other law.—[that] A violation

  of this act is also a violation of the act of December 17, 1968,

  known as the Unfair Trade Practices and Consumer Protection

  Law.

6. The Amended Complaint alleges 21 violations of the TCPA.

7. The Unfair Trade Practices and Consumer Protection Law, 73



                                   4
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 68 of 71



  §201-9.2. states among other things

  Private actions

  a) Any person who purchases or leases goods or services

  primarily for personal, family or household purposes and thereby

  suffers any ascertainable loss of money or property, real or

  person, as a result of the use or employment by any person of a

  method, act or practice declared unlawful by section 3 of this act,

  may bring a private action to recover actual damages or one

  hundred dollars ($100), whichever is greater. The court may, in its

  discretion, award up to three times the actual damages sustained,

  but not less than one hundred dollars ($100), and may provide

  such additional relief as it deems necessary or proper. The court

  may award to the plaintiff, in addition to other relief provided in this

  section, costs and reasonable attorney fees.

8. The United States District Court for the Western District of

   Pennsylvania has held among other things in the case Mark B.

   Aronson vs. Creditrust Corporation et al, Ambrose J, 7 F Supp 2nd

   589, (WD Pa 1998), that the clause “The court may award to the

  plaintiff, in addition to other relief provided in this section…” also

  includes an award of punitive damages.



                                    5
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 69 of 71



9…Plaintiff has the right to seek statutory damages in the amount


   of $100.00 per violation for each of the 21 violations, plus punitive

   damages, costs and attorneys fees.

WHEREFORE, Plaintiff demands compensatory damages and

punitive damages in his favor and against Defendant in an amount

within the jurisdiction of the Arbitration Division of Your Honorable

Court.

                              Respectfully submitted,

                              Mark B. Aronson, Plaintiff PROSE




                                    6
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 70 of 71



                          VERIFICATION

AND NOW this 1st day of November 2018 comes Mark B.
Aronson, Plaintiff PROSE, pursuant to 18 PA C S Section 4904,
and verifies to the best of his knowledge, information and belief
that the facts set forth in the foregoing Second Amended
Complaint in Civil Action are true and correct.

                             s/ Mark B. Aronson




                                  7
   Case 2:18-cv-01531-AJS Document 1-2 Filed 11/14/18 Page 71 of 71




        LOCAL RULE 253 ON COSTS UPON SETTLEMENT

(1) Costs After Judgment.

Costs shall be taxed by the Prothonotary. Objections shall be
presented to the Motions Judge or, if the case was tried, to the Trial
Judge.

(2) Costs After Settlement.

In Civil Division cases, absent an agreement to the contrary at the
time of a settlement requiring the payment of monetary damages, the
paying party or parties shall reimburse the recipient the record costs
incurred by that party. Where there are multiple payors, the
reimbursement of record costs shall be prorated.




                                   8
